Case 2:18-cv-04772-JMV-JBC Document 117 Filed 01/21/21 Page 1 of 1 PageID: 7220




                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
                                           (973) 776-7700
          CHAMBERS OF                                                               U.S. COURTHOUSE
    JAMES B. CLARK, III                                                         50 WALNUT ST. ROOM 2060
UNITED STATES MAGISTRATE JUDGE                                                      NEWARK, NJ 07102



                                        January 21, 2021

                                      LETTER ORDER


    Re:    IN RE CELGENE CORPORATION, INC. SECURITIES LITIGATION
           Civil Action No. 18-4772 (JMV)

    Dear Counsel:

    The telephone status conference with the parties on January 22, 2021 is adjourned to

 January 26, 2021 at 11:00 A.M.



 IT IS SO ORDERED.



                                                      s/ James B. Clark, III
                                                    JAMES B. CLARK, III
                                                    United States Magistrate Judge
